DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species C (Figs. 6-10) in the reply filed on November 16, 2022 is acknowledged.   Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 21-30, 32-33 and 36 have been examined on the merits in this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 26, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milbank (US 7785325). 
Milbank discloses a system for securing a fractured portion of bone, including: a first plurality of cable links (a first section with elements 110, 120 or 130, 140, 160, Figs. 2 and 3), each of the cable links of the first plurality of cable links comprising an upper surface and a bone-facing surface and extending from a first end to a second end, each of the cable links of the first plurality of cable links having a through-hole extending therethrough from the first end to the second end, the through-hole sized and shaped to receive a first cerclage cable 200 (Fig. 1), the first end of each of the cable links of the first plurality of cable links including a first coupling member (112 or 180) and the second end of each of the cable links of the first plurality of cable links including a second coupling member (114, 148) such that the first coupling member of first one of the cable links of the first plurality of cable links is configured to couple to the second coupling member of an adjacent second one of cable links of the first plurality of cable links so that the through-holes of the first and second cable links of the first plurality of cable links align to form a first elongated cerclage cable passageway (Figs. 2, 4 and 6, col. 4, lines 60-67 and cols. 5-8).
Regarding claim 22, the first coupling member of the first plurality of cable links is formed as at least one rounded protrusion (112 or 114 or 180) configured to be slidably received by the second coupling member of the first plurality of cable links (Figs. 3 and 4, col. 5 and col. 6, lines 1-38).
Regarding claim 23, the second coupling member of the first plurality of cable links is formed as at least one C-shaped extension configured to slidably receive the first coupling member of the first plurality of cable links therein (Figs. 8-9 and col. .
Regarding claim 26, the cable links of the first plurality of cable links is configured to form a cable belt (Figs. 2 and 10).
Regarding claim 28, first cerclage cable 200 includes an increased diameter stop member 230 at the proximal end thereof (Fig. 1).
Regarding claim 30, the first and second cable links of the first plurality of cable links are configured to be pivotable relative to one another when coupled to one another (Fig. 3 and col. 5, lines 9-22).

Claims 21-24, 26, 30, 32-33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neil et al. (WO 2012040272 A2). 
O’Neil et al. disclose a system capable of securing a fractured portion of bone, including: a first plurality of cable links (101, 102, 103, Fig. 28A), each of the cable links of the first plurality of cable links comprising an upper surface and a bone-facing surface and extending from a first end to a second end, each of the cable links of the first plurality of cable links having a through-hole extending therethrough from the first end to the second end, the through-hole sized and shaped to receive a first cerclage cable or band 104 (Figs. 28A-28C), the first end of each of the cable links of the first plurality of cable links including a first coupling member (for e.g. 66, Fig. 11B) and the second end of each of the cable links of the first plurality of cable links including a second coupling member (for e.g. 68, Fig. 11C) such that the first coupling member of first one of the cable links of the first plurality of cable links is configured to couple to the second coupling member of an adjacent second one of cable links of the first plurality of cable links so that the through-holes of the first and second cable links of the first plurality of cable links align to form a first elongated cerclage cable passageway (Figs. 28A-28H, pages 10-15).
Regarding claim 22, the first coupling member of the first plurality of cable links is formed as at least one rounded protrusion (for e.g. 66 Fig. 11Ba and Figs. 28A-28H) configured to be slidably received by the second coupling member of the first plurality of cable links (for e.g. 68, Fig. 11C and Figs. 28A-28H).
Regarding claim 23, the second coupling member of the first plurality of cable links is formed as at least one C-shaped extension configured to slidably receive the first coupling member of the first plurality of cable links therein (for e.g. 66, Fig. 11C and Figs. 28A-28H and pages 10-15).
Regarding claim 24, the bone-facing surface of the first plurality of cable links includes a plurality of ridges (Figs. 28A-28H).
Regarding claim 26, the cable links of the first plurality of cable links is configured to form a cable belt (any one of Figs. 28A-28H).
Regarding claim 30, the first and second cable links of the first plurality of cable links are configured to be pivotable relative to one another when coupled to one another (Figs. 28A-28H).
Regarding claim 32, the cable links of the first plurality of cable links are configured so that when coupled to one another received on the bone in a desired configuration, a longitudinal axis of each of the cable links of the first plurality of cable links is perpendicular to a longitudinal axis of the spine or bone (Fig. 27).
Regarding claim 33, the cable links of the first plurality of cable links are positioned on the bone in a desired configuration, the first cerclage cable passageway extends partially circumferentially around the target portion of bone (Fig. 27). 
Regarding claim 36, O’Neil et al. disclose a second plurality of cable links (when two or more tethered devices are utilized for the method of Fig. 27), each of the cable links of the second plurality of cable links including an upper surface and a bone-facing surface and extending from a first end to a second end, each of the cable links of the second plurality of cable links having a through-hole extending therethrough from the first end to the second end, the through-hole sized and shaped to receive a second cerclage cable therethrough, the first end of each of the cable links of the second plurality of cable links including a first coupling member and the second end of each of the cable links of the second plurality of cable links including a second coupling member such that the first coupling member of a first one of the cable links of the second plurality of cable links is configured to couple to the second coupling member of an adjacent second one of cable links of the second plurality of cable links so that the through-holes of the first and second cable links align to form a second elongated cerclage cable passageway.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (WO 2012040272 A2) in view of Lin (US 6080158).
O’Neil et al. disclose all elements of the claimed invention except for an auxiliary device such as a fastening plate. 
It is well known to use an auxiliary device such as a plate when using the O’Neil et al. device for intervertebral fusion, as evidenced by Lin (Fig. 6 and supporting text). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a plate, as taught by Lin et al., to the O’Neil et al. system would have yielded predictable results, i.e., accelerated healing. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (WO 2012040272 A2) in view of Altarac et al. (US 20080249628 A1). 
O’Neil et al. disclose all elements of the claimed invention except for a crimp coupled to an end or proximal end of band 104 to function as a stopper after tensioning the band. 
It is well known to hold the configuration of a multiple link device by tightening the flexible connecting member by utilizing a crimp, as evidenced by Altarac et al. (para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art to have provided a crimp, as taught by Altarac et al., to the flexible band of O’Neil et al. system would have yielded predictable results, i.e., locking the flexible band to the terminal cable link. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Milbank (US 7785325).
Regarding claim 29, Milbank discloses manufacturing the device with different lengths of sleeve or links for different applications wherein different size components may be used within the same bone (col. 8, lines 8-20). 
Based on the disclosure of Milbank, it would have been obvious to one of ordinary skill in the art to have tried cable links of different sizes since this amounts to choosing from a finite number of identified, predictable solutions (i.e. sizes) with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 1, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775